 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Alan M Bartlett,                                 No. CV-19-02467-PHX-SRB (ESW)
10                 Petitioner,                        ORDER
11   v.
12   Paul Penzone, et al.,
13                 Respondents.
14
15          The Court has reviewed Petitioner’s “Renewed Motion to Compel Disclosure of
16   Relevant Discovery” (Doc. 21) and “Motion to Produce Relevant Evidence in Support of
17   Petition for Writ of Habeas Corpus” (Doc. 22). As explained in the Court’s August 8,
18   2019 Order (Doc. 20), a habeas petitioner “does not enjoy the presumptive entitlement
19   to discovery of a traditional civil litigant.” Rich v. Calderon, 187 F.3d 1064, 1068 (9th
20   Cir. 1999); Bracy v. Gramley, 520 U.S. 899, 904 (1997) (stating that unlike other civil
21   litigants, a habeas corpus petitioner is not entitled to broad discovery). The Court does
22   not find good cause to allow Petitioner to conduct discovery. Accordingly,
23          IT IS ORDERED denying Petitioner’s “Renewed Motion to Compel Disclosure
24   of Relevant Discovery” (Doc. 21).
25          IT IS FURTHER ORDERED denying Petitioner’s “Motion to Produce Relevant
26   Evidence in Support of Petition for Writ of Habeas Corpus” (Doc. 22).
27          Dated this 24th day of September, 2019.
28
